      Case 3:20-cv-00053-AWT Document 18 Filed 06/11/21 Page 1 of 4



                    UNITED STATES DISTRICT COURT

                       DISTRICT OF CONNECTICUT


                                 :
JAMES A. HARNAGE,                :
          Plaintiff,             :
                                 : Civil No. 3:20-cv-53(AWT)
     v.                          :
                                 :
ROLLIN COOK, et al.,             :
          Defendants.            :
                                 :
                           RULING AND ORDER

     The plaintiff, James A. Harnage filed this action pro se,

pursuant to 42 U.S.C. § 1983.     On January 29, 2020, the court

denied the plaintiff’s motion to proceed in forma pauperis in

this action and directed him to tender the filing fee within

twenty days.   The plaintiff did not do so.      On April 14, 2021,

the plaintiff filed a motion to reopen this case and amend his

complaint.   He did not tender the filing fee with his motion.

On April 22, 2021, the court denied the motion to reopen and

informed the plaintiff that he could file a new action when he

could pay the filing fee.     ECF No. 16.    The plaintiff seeks

reconsideration of that decision.

     “The standard for granting [a motion for reconsideration]

is strict, and reconsideration will generally be denied unless

the moving party can point to controlling decisions or data the

court overlooked-—matters, in other words, that might reasonably
      Case 3:20-cv-00053-AWT Document 18 Filed 06/11/21 Page 2 of 4



be expected to alter the conclusion reached by the court.”

Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995)

(citations omitted).    This district’s Local Rules state that:

“Such motions will generally be denied unless the movant can

point to controlling decisions or data that the court overlooked

in the initial decision or order” and require that the motion

“be accompanied by a memorandum setting forth concisely the

controlling decisions or data the movant believes the court

overlooked.”   D. Conn. L. Civ. R. 7(c)1.      “Reconsideration is

not intended for the court to reexamine a decision or the party

to reframe a failed motion.”     Fan v. United States, 710 F. App’x

23, 24 (2d Cir. 2018) (citing Questrom v. Federated Dep’t

Stores, Inc., 192 F.R.D. 128, 130 (S.D.N.Y. 2000); accord

Shrader, 70 F.3d at 257 (“[A] motion to reconsider should not be

granted where the moving party seeks solely to relitigate an

issue already decided.”).

     In addition, a motion for reconsideration must “be filed

and served within seven (7) days of the date of the filing of

the decision or order from which such relief is sought.”           D.

Conn. L. Civ. R. 7(c)1.

     The local rule requires that motions for reconsideration be

filed within seven days from the date of the ruling.         The


                                   2
      Case 3:20-cv-00053-AWT Document 18 Filed 06/11/21 Page 3 of 4



Initial Review Order was filed on April 22, 2021.         Thus, the

plaintiff was required to file his motion for reconsideration by

April 29, 2021.   Prisoner documents are considered filed as of

the date they are given to correctional staff for mailing.            See

Noble v. Kelly, 246 F.3d 93, 97 (2d Cir.) (discussing prison

mailbox rule), cert. denied, 534 U.S. 886 (2001).         The

plaintiff’s motion, although dated and certified as given to

correctional staff on May 6, 2021, was not scanned and emailed

to the court until May 19, 2021.       Crediting the plaintiff’s

certification, he filed his motion a week too late.         Thus, the

motion is denied as untimely filed.

     In addition, even if the motion was timely, it should be

denied.   The plaintiff states that the court misunderstood his

motion as seeking to use monies held by the Department of

Correction to satisfy filing fee obligations in other cases to

pay the filing fee in this case.       That misunderstanding,

however, does not alter the decision to deny the motion to

reopen.   The court denied the motion to reopen because the

plaintiff did not submit the filing fee with his motion.          The

court instructed the plaintiff that he could file a new action

asserting the claims in his Amended Complaint by submitting a




                                   3
      Case 3:20-cv-00053-AWT Document 18 Filed 06/11/21 Page 4 of 4



complaint with the filing fee.     The plaintiff points to no facts

that would alter this decision.

     The order to pay the filing fee was issued over a year ago.

The plaintiff made no effort to pay the fee or even contact the

court for six months after his appeal of the order requiring him

to pay the fee was dismissed because it “lacked an arguable

basis in either law or fact.”     Mandate (ECF No. 12).      Now he

states that he can have a third party pay the fee on his behalf

and seeks another month to do so.      The court declines to extend

further the time to pay the filing fee in this case.

     The plaintiff will suffer no prejudice if he files a new

action. If he wishes to pursue the claims in the Amended

Complaint he may do so by filing a new action and submitting the

filing fee at the time he files the complaint.

     The plaintiff’s motion for reconsideration [ECF No. 17] is

hereby DENIED as untimely filed.

     It is so ordered.

     Signed this 10th day of June 2021 at Hartford, Connecticut.



                                           /s/AWT         ___
                                      Alvin W. Thompson
                                 United States District Judge




                                   4
